[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                      FILED
                        ________________________
                                                               .U .S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                               No. 06-13812
                                                                 DECEMBER 22, 2006
                           Non-Argument Calendar
                                                                  THOMAS K. KAHN
                         ________________________                     CLERK

                         Agency Nos. A98-395-412 &
                                A98-395-413

AURA EMILSE ZAPATA-PORRAS,
ISABEL CRISTINA OLAYA-ZAPATA,

                                                                      Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________
                              (December 22, 2006)


Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Petitioners Aura Emilse Zapata-Porras (“Zapata”) and her daughter, Isabel
Cristina Zapata, natives and citizens of Colombia, S.A., arrived in the United

States on June 16, 2002, and August 10, 2002, respectively, and were admitted as

non-immigrant visitors for pleasure, with authorization to remain for a period not

to exceed February 9, 2003. They did not leave within that period, and on June 24,

2002, Zapata, on behalf of herself and her daughter, filed an application for

asylum, withholding of removal under the Immigration and Nationality Act

(“INA”), 8 U.S.C. § 1158, 1231, and relief under the Convention Against Torture

(“CAT”), 8 C.F.R. § 208.16).

      In the asylum application, Zapata asserted that she was persecuted by the

Revolutionary Armed Forces of Colombia (FARC) on account of her political

opinion. She represented that she was a member of the Community Mother of the

Welfare Association in Bello, Colombia, and had to leave the association because

she received death threats from the FARC. When she refused to collaborate with

the FARC, the FARC, on June 1, 2002, declared her a military target and a political

enemy. During her last two months in Colombia, in the City of Medellin, the

FARC threatened her daily via the telephone; to escape the threats, she came to the

United States. She did not file her asylum application within one year after

arriving because she planned to return to Colombia. But, when the FARC




                                          2
continued to ask about her1 and conditions in Colombia worsened, she decided to

seek asylum.

       Petitioners were placed in removal proceedings, and on January 12, 2005,

and Immigration Judge (IJ) held an evidentiary hearing on their application for

asylum, withholding of removal and CAT relief. The IJ denied the application in

full. Petitioners appealed the ruling to the Board of Immigration Appeals (BIA),

challenging the denial of asylum and withholding of removal. On June 12, 2006,

the BIA adopted the IJ’s decision and affirmed. On July 11, 2006, they petitioned

this court for review.

                                                I.

       The Government contends that we lack jurisdiction to review the IJ’s finding

that the Petitioners failed to satisfy an exception to the one-year filing requirement

for asylum applications. The Petitioners do not address this issue in their brief;

rather, they focus on the merits of the asylum claim.

       An asylum application must be “filed within one year after the date of the

alien’s arrival in the United States.” INA § 208(a)(2)(B); 8 U.S.C. §

1158(a)(2)(B). An untimely application “may be considered . . . if the alien

demonstrates . . . either the existence of changed circumstances which materially

       1
          Zapata rented her Colombian residence before she left for the United States, and after
she left Colombia, the person occupying the house began to receive phone calls once or twice a
day asking for her.
                                               3
affect the applicant’s eligibility for asylum or extraordinary circumstances relating

to the delay in filing an application. . . .” INA § 208(a)(2)(D); 8 U.S.C.

§ 1158(a)(2)(D). No court has jurisdiction to review the IJ’s determination that the

alien failed to demonstrate changed circumstances or extraordinary circumstances

that would excuse the untimely filing of her asylum application. See INA

§ 208(a)(3); 8 U.S.C. § 1158(a)(3) (providing that “[n]o court shall have

jurisdiction to review any determination of the Attorney General under paragraph

(2)”); see also Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir.

2003) (noting that 8 U.S.C. § 1158(a)(3) “divests our Court of jurisdiction to

review a decision regarding whether an alien complied with the one-year time limit

or established extraordinary circumstances that would excuse [her] untimely

filing”). This jurisdictional bar applies even after the enactment of the Real ID Act

of 2005, Pub.L. No. 109-13, 119 Stat. 231. See Chacon-Botero v. U.S. Attorney

Gen., 427 F.3d 954, 957 (11th Cir. 2005) (holding that “we cannot review the IJ’s

and BIA’s denial of Chacon-Botero’s asylum claim, even considering the changes

in the Real ID Act” because “[t]he timeliness of an asylum application is not a

constitutional claim or question of law covered by the Real ID Act’s changes”).

      Petitioners concede that they failed to seek asylum within one year after

arrival in the United States, and the IJ, and thus the BIA, found that they failed to

satisfy an exception to the one-year filing requirement. We therefore lack
                                           4
jurisdiction to review that finding, and the petition is dismissed to the extent that it

seeks review of the denial of Petitioners’ asylum application. We turn, then, to

whether Petitioners should have been afforded withholding of removal or CAT

relief.

                                             II.

          When the BIA issues a decision, we review only that decision, “except to the

extent that it expressly adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d
1262, 1284 (11th Cir. 2001). “Insofar as the Board adopts the IJ’s reasoning, we

review the IJ’s decision as well.” Id. The BIA did so in this case; hence, we

review the IJ’s decision.

          To the extent that the IJ’s decision was based on a legal determination, our

review is de novo. D-Muhumed v. U.S. Attorney Gen., 388 F.3d 814, 817 (11th

Cir. 2004). The IJ’s factual determinations are reviewed under the substantial

evidence test, and we should “affirm the [IJ's] decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Forgue v. United States Attorney Gen., 401 F.3d 1282, 1286 (11th Cir.

2005) (internal quotations and citations omitted). The fact that evidence in the

record may also support a conclusion contrary to the IJ’s findings is not enough to

justify a reversal. Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006).

          An alien is entitled to withholding of removal under the INA if she can show
                                             5
that her life or freedom would be threatened on account of her race, religion,

nationality, membership in a particular social group, or political opinion.

Mendoza, 327 F.3d at 1287; see also INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). “An

alien bears the burden of demonstrating that [she] more-likely-than-not would be

persecuted or tortured upon [her] return to the country in question.” Mendoza, 327
F.3d at 1287.

      If the alien demonstrates past persecution, it is presumed that her life or

freedom would be threatened in the future unless the government can rebut the

presumption. 8 C.F.R. § 208.16(b)(1)(I). If, however, the alien does not establish

past persecution, she bears the burden of showing that it is more likely than not

that (1) she would be persecuted on account of race, religion, nationality,

membership in a particular social group, or political opinion; and (2) she could not

avoid a future threat to her life or freedom by relocating to another part of her

country, if under all the circumstances it would be reasonable to expect relocation.

See 8 C.F.R. § 208.16(b)(2); see also Mendoza, 327 F.3d at 1287 (finding that

“[a]n alien who has not shown past persecution, though, may still be entitled to

withholding of removal if [she] can demonstrate a future threat to [her] life or

freedom on a protected ground in [her] country”).

      In discussing an alien’s alleged persecution by the FARC on account of

political opinion, we have held:
                                           6
      To qualify for withholding of removal based on persecution by a
      guerilla group on account of a political opinion, [a petitioner] must
      establish that the guerillas persecuted her or will seek to persecute her
      in the future because of her actual or imputed political opinion. It is
      not enough to show that she was or will be persecuted or tortured due
      to her refusal to cooperate with the guerillas.

Sanchez v. U.S. Attorney Gen., 392 F.3d 434, 438 (11th Cir. 2004) (citations

omitted). To establish the necessary causal connection between the political

opinion and the feared persecution, the alien must present “specific, detailed facts

showing a good reason to fear that . . . she will be singled out for persecution on

account of such an opinion.” Al Najjar, 257 F.3d at 1287 (quotations omitted).

      Although the INA does not expressly define “persecution,” we recognize

that “‘persecution’ is an ‘extreme concept,’ requiring ‘more than a few isolated

incidents of verbal harassment or intimidation,’ and that ‘[m]ere harassment does

not amount to persecution.’” Sepulveda v. U.S. Atty. Gen., 401 F.3d 1226, 1231

(11th Cir. 2005) (citation omitted). In Sepulveda, we held that menacing telephone

calls and threats to the alien, her family members, and colleagues did not rise to the

level of past persecution. Id.

      In this case, we find that substantial evidence supports the IJ’s determination

that Petitioners were not entitled to withholding of removal under the INA because

they had not shown that Zapata had suffered past persecution or that it was more

likely than not that Zapata would be subject to future persecution on account of one

                                           7
of the five statutorily protected grounds.

      First, substantial evidence supports the IJ’s finding that Zapata did not

experience past persecution because (1) she testified that she was never physically

harmed by the FARC; (2) there was no evidence that her husband and daughters

were ever harmed; (3) although the store where her daughter worked was robbed,

Petitioners could point to no evidence connecting the robbery to the FARC; and (4)

the threatening phone calls do not compel the finding (contrary to the IJ’s finding)

that Zapata experienced past persecution.

      Second, substantial evidence supports the IJ’s BIA’s finding that Petitioners

failed to meet their burden of proving that it was more likely than not that they –

specifically, Zapata, would be persecuted in Colombia because (1) Zapata’s

husband and seven siblings continue to reside in Medellin and have not been

harmed; (2) Zapata testified that, after she traveled to the United States for the first

time in 1997, she returned to Colombia several times; and (3) although Zapata and

her family moved several times, they always remained within the Medellin

metropolitan area, and, therefore, did not attempt to relocate within the country.

      Finally, substantial evidence supports the IJ’s conclusion that Zapata failed

to establish a nexus between the feared harm and a protected ground. The evidence

is consistent with a finding that the FARC harassed Zapata due to her refusal to

cooperate with them, rather than any actual or imputed political opinion. Although
                                             8
the evidence may permit a finding that the FARC was partially motivated by

Zapata’s imputed political opinion, it does not compel such a finding.

Accordingly, we deny the petition as to this issue because the evidence does not

compel reversal.

                                          III.

      In their brief, Petitioners state in one line that the IJ erred by denying their

application for CAT relief, but they do not address this issue in any other part of

their brief. We therefore consider the CAT issue abandoned.

      PETITION DISMISSED, in part; DENIED, in part.




                                                      .




                                           9